Citation Nr: 1619010	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada which continued a 30 percent rating for PTSD. 

An October 2014 rating decision granted an increased rating to 70 percent effective November 2007, the date the claim was received, and granted entitlement to individual unemployability.  The increased rating constitutes a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In November 2009 a local hearing was held at the RO; the transcript is of record.  In June 2011 a Board hearing was held before the undersigned via videoconference from the RO; the transcript is of record.  

This matter was remanded by the Board in December 2011.  As treatment records have been associated with the claims file to the extent possible and a VA examination was conducted, all remand instructions were properly completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, PTSD has been manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood.

2.  At no point during the period under appeal has the Veteran's PTSD resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been afforded the Veteran; the examiners have made all necessary clinical findings and described the functional impact of PSTD sufficiently to permit application of the rating criteria to the appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations of record are adequate for adjudication.

At the Veteran's June 2011 hearing, the undersigned discussed the elements of the claim on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Legal Criteria for PTSD Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

Facts and Analysis

The question is whether the Veteran's service-connected PTSD has manifested as total occupational and social impairment at any point during the pendency of the appeal.  The Board finds the competent medical evidence of record reflects it has not.

The Veteran appeared for a VA examination in August 2008.  The Veteran was clean, neatly groomed, and appropriately dressed.  The examiner found the Veteran's judgment, intelligence, and insight intact.  There was no problem with activities of daily living.  No presence of suicidal or homicidal thoughts, no panic attacks, and no obsessive or ritualistic behavior was found.  The Veteran experienced some memory loss.  He has impaired social relationships but reported reconnecting with his grown children and pursing interests including fishing, watching football and listening to country music.  The examiner noted the Veteran was unemployed due to suffering herpes encephalitis which has impaired the Veteran's speech and learning ability and left him with chronic dizziness and headaches.  The examiner stated that the brain is impaired due to moderate dementia from the herpes encephalitis and PTSD symptoms are exacerbated by this non-service-connected neurological condition.  Therefore the Veteran is unable to work due to the combination of dementia and PTSD.  The examiner found "hopeful prognosis" with continued psychotherapy, but limited by the chronic dementia.

The Veteran appeared for a VA examination in June 2009.  The examiner found the Veteran clean, neatly groomed, appropriately dressed, cooperative, and relaxed.  He did not report homicidal or suicidal thinking.  Thinking and communication was intact and he reported no hallucinations or delusions.  The Veteran reported that due to his herpes encephalitis, he experiences dizziness and anxiousness, and is unable to work.  He reported some problems with daily living as due to the dizziness.  The Veteran reported memory loss, obsessive behavior, intrusive thoughts, and panic attacks up to twice weekly.  The examiner found that PTSD has most impact on social relationships, while encephalitis has primarily impacted employment and recreational activities.  The examiner stated that the Veteran does experience total occupational and social impairment due to the combination of PTSD and dementia and dizziness due to herpes encephalitis, and estimated that PTSD accounts for 60 percent of impairment in these current domains.

In August 2009 VA treatment records, the Veteran reported exacerbated PTSD symptoms.  He reported feeling irritable, socially isolative, depressed and anxious, and experiencing intrusive memories.  However, he denied active suicidal ideation.  The examiner found him alert, oriented, polite and cooperative, and his thought process and cognition intact.

The Veteran submitted an October 2009 letter from a VA physician, which in part states that the Veteran "had hopes of returning to work, but reports that he cannot tolerate being around people...  He has trouble with concentration and his short-term memory, also which interferes with his ability to function in an employment situation."

The Veteran appeared for an RO hearing in November 2009.  He testified to isolating himself, social difficulty, anxiety, flashbacks and nightmares, and frequent panic attacks each day.  He testified to failed romantic relationships, having one friend and enjoying relationships with his children.  He stated that he is unable to work as he must be alone and cannot engage with others.

The Veteran appeared for a Board hearing in June 2011.  He reported social isolation, difficulty maintaining relationships, irritability, sleep impairment, daily panic attacks, and intrusive thoughts.

Treatments records from the R.V.C. from 2007 to 2013 were associated with the claims file.  The Veteran discussed intrusive thoughts with his counselor.  He described a positive relationship with his children and efforts to incorporate positive experiences, like time with a friend and gardening, into his life.

A February 2014 VA treatment note reflects that the Veteran reported no active suicidal ideation, although the thought of taking his life crosses his mind, and if it was not for his grandchildren he would likely act on the thoughts.

The Veteran appeared for a VA examination in February 2014.  The examiner stated that the Veteran's symptoms of re-experiencing, avoidance, and hyperarousal are attributed to service-connected PTSD, and his memory, concentration/attention problems, and language difficulty are attributed largely to his non-service-connected Unspecified Neurocognitive Disorder related to herpetic encephalitis.  However, the examiner stated, the PTSD symptoms likely exacerbate his cognitive symptoms and vice versa, and some symptoms overlap, so the syndromes are inextricably linked.  The examiner stated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was total occupational and social impairment.  

Upon consideration of all evidence of record, the Board finds an increased rating from 70 to 100 percent for service-connected PTSD unwarranted.

The evidence of records supports that the Veteran has complained of memory impairment.  However, he did not complain of memory loss to the level of forgetting the names of close relatives, his own occupation or own name.  The February 2014 VA examiner attributed memory impairment to non-service connected herpetic encephalitis.  Further, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; or disorientation to time or place.  Examiners consistently found the Veteran's thought and communication largely intact and his appearance and demeanor appropriate.  The Veteran has denied delusions or hallucinations.  He did not describe grossly inappropriate behavior, and did not complain of homicidal ideation.  The Veteran consistently denied suicidal ideation, with the exception of a February 2014 treatment note in which he stated that his grandchildren prevented him from acting on suicidal ideation.  The Board finds this evidence of suicidal ideation appropriately contemplated by the 70 percent rating.   To the extent that the Veteran complained of intermittent inability to perform activities of daily living, this condition was attributed by him to dizziness from non-service connected herpetic encephalitis.

The Board acknowledges that VA examiners have concluded that the Veteran experiences total occupational and social impairment.  However, this is due to a combination of service-connected PTSD and non-service connected residuals of herpetic encephalitis.  The record has consistently supported that the Veteran does not experience total occupational and social impairment due to his PTSD alone.  In August 2008, the VA examiner stressed that the Veteran was unemployed due to suffering herpes encephalitis which has impaired the Veteran's speech and learning ability and left him with chronic dizziness and headaches.  In June 2009, the VA examiner found that PTSD has most impact on social relationships, while encephalitis has primarily impacted employment and recreational activities.  The examiner stated that the Veteran does experience total occupational and social impairment due to the combination of PTSD and dementia and dizziness due to herpes encephalitis, and estimated that PTSD accounts for 60 percent of impairment in these current domains.  Notwithstanding, in regard to social relationships, while the Veteran reported isolation, he does maintain a positive relationship with his grandchildren and one friend and so is not completely impaired.  In February 2014, the VA examiner stated that the Veteran's symptoms of re-experiencing, avoidance, and hyperarousal are attributed to service-connected PTSD, and his memory, concentration/attention problems, and language difficulty are attributed largely to his non-service-connected Unspecified Neurocognitive Disorder related to herpetic encephalitis.  

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a 100 percent increased rating for PTSD.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The generalized rating criteria, by design, account for all functional impacts of the Veteran's PTSD symptoms.  Further, all complaints are accounted for by the criteria and service-connected disability.  No extraschedular evaluation is warranted.


ORDER

Entitlement to a rating of in excess of 70 percent for PTSD is denied.




____________________________________________
WILLIAM H. DONNELLY
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


